Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A properly filed terminal disclaimer was received on February 11, 2022. Further, applicant’s amendments and corresponding arguments received June 2, 2022 service to highlight the differences between the outstanding claimed invention and the prior art of record. Further searching by the examiner did not result in finding prior art which taught or reasonably suggests at the time of effective filing applicants claimed invention of selecting an affine picture block with a variable horizontal length based on the horizontal component, the motion vector precision, a horizontal distance between the first control point and the second control point, the vertical component, and a vertical distance between the third control point and the fourth control point, and a variable vertical length based on the horizontal component, the motion vector precision, a horizontal distance between the first control point and the second control point, the vertical component, and a vertical distance between the third control point and the fourth control point. Similar prior art includes Zhao et al. (2016/0316220, fixed size affine blocks, paragraph 0082), Winder (7,408,986, affine mapping col. 11 lines 7-22), Puri et al. (2017/0013279, sizing of sub-blocks for affine transform, paragraph 0266) and Merkel et al. (2014/0341290, dynamic affine block sizing, paragraph 0044).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421